                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


LEURY SOTO,

                      Plaintiff,

v.                                                           Case No: 6:19-cv-556-Orl-41LRH

OCEAN FISH MARKET INC. and
PEDRO C. ESPAILLAT,

                      Defendants.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on the parties’ Renewed Joint Motion to Approve

Settlement Agreement and Dismiss Case with Prejudice. (“Renewed Joint Motion,” Doc. 19).

       The parties previously filed a Joint Motion to Approve Settlement Agreement and Dismiss

Case with Prejudice (“Joint Motion,” Doc. 17). The Joint Motion was denied without prejudice

because parties failed to “provide a detailed explanation about why the Plaintiff agreed to

compromise his FLSA claim,” leaving the Court to speculate as to why Plaintiff agreed to settle

his claim. (Aug. 8, 2019 Order, Doc. 18, at 4). The parties then filed the instant Renewed Joint

Motion. Judge Hoffman issued a Report and Recommendation (“R&R,” Doc. 20), in which she

recommends granting in part the Joint Motion by approving the Settlement Agreement (Doc. 19-

1) and amount of attorney’s fees but denying in part by striking the modification provision. (See

generally id.). The parties have filed a Joint Notice of Non-Objection (Doc. 21).




                                           Page 1 of 2
       After a de novo review of the record, this Court agrees entirely with the analysis in the

R&R. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 20) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The Renewed Joint Motion to Approve Settlement Agreement and Dismiss Case

              with Prejudice (Doc. 19) is GRANTED in part.

           3. To extent that the modification provision the Settlement Agreement (Doc. 19-1 at

              ¶ 12) permits the parties to modify the agreement without Court approval, it is

              STRICKEN.

           4. As modified herein, the parties’ Settlement Agreement (Doc. 19-1) is

              APPROVED.

           5. This case is DISMISSED with prejudice.

           6. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on September 13, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
